Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19       PageID.6099    Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,           CRIMINAL NO. 13-cr-20564
                                          CIVIL ACTION NO. 18-cv-12039
 v.                                       HON. STEPHEN J. MURPHY, III


 D-1   MOHAMED FARAJ,
                Defendant.
                                              /

   THE GOVERNMENT=S MOTION AND BRIEF IN SUPPORT OF THE
  GOVERNMENT=S MOTION FOR COPIES OF CERTAIN ATTORNEY-
  CLIENT COMMUNICATIONS AND CORRESPONDENCE NEEDED TO
 RESPOND TO PETITIONER=S '2255 MOTION TO VACATE, SET ASIDE,
  OR CORRECT SENTENCE AND MOTION FOR ADDITIONAL 45 DAY
              EXTENSION OF TIME TO RESPOND

       The United States of America, by and through its attorneys MATTHEW

 SCHNEIDER, United States Attorney, and TERRENCE R. HAUGABOOK,

 Assistant United States Attorney, both for the Eastern District of Michigan,

 Southern Division, and for its Motion for Copies of Certain Attorney-Client

 Communications and Correspondence Needed to Respond to Petitioner=s Motion to

 Vacate Sentence pursuant to 28 U.S.C. ' 2255 and Motion for a 45 day extension

 of time state as follows:

       1.     On September 3, 2014, the petitioner was charged in four counts of a
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19                 PageID.6100       Page 2 of 7



 second superseding indictment1 (R.158: Second Superseding Indictment) with

 count one: continuing criminal enterprise; count two: conspiracy to distribute

 controlled substances; count three: use and carry of a firearm in furtherance of a

 drug trafficking crime; and count six: use of a communication facility to facility

 the commission of a drug trafficking crime.

        2.      Jury trial began on October 28, 2014, and concluded on December 10,

 2014. Petitioner was convicted on counts one, two, and five of the second

 superseding indictment (R. 64: Verdict Form).

        3.      On June 22, 2015, the petitioner was sentenced to concurrent

 sentences of 288 months on count one; 240 months on count two; and 48 months

 on count five. (R. 343: Judgment).

        4.      On June 22nd and again on June 26th, 2015, the petitioner filed a

 timely notice of appeal. (R. 344,345: Notice of Appeal).

        5.      On July 3, 2017, the Sixth Circuit rejected petitioner=s arguments and

 affirmed petitioner=s conviction and sentence. See United States v. Ayoub et. al.,

 701 F. App’x 427 (6th Cir. 2017). The petitioner did not file a petition for a writ of

 certiorari.


        1
         The petitioner was previously charged in an initial indictment (R. 3: Indictment), and
 superseding indictment (R.67: Superseding Indictment). The essential difference between these
 indictments and the second superseding indictment is that count three in the two prior
 indictments charged possession of a firearm in furtherance of a drug trafficking crime rather than
 “use and carry” as charged in the second superseding indictment.
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19                  PageID.6101       Page 3 of 7



        6.      On June 28, 2018, the petitioner filed a Section 2255 motion with this

 Court, which was dated June 14, 2018. (R. 409: Motion to Vacate).

        7. Petitioner filed a '2255 motion consisting of 52 pages. The motion

 alleges, inter alia, that: (1) petitioner’s sentence on counts one and two violates the

 prohibition against double jeopardy; (2) the jury instructions for count one violated

 the Constitution; (3) ineffective assistance of trial counsel; and (4) the sentence on

 count one was unconstitutional. (R. 409: Motion to Vacate). With the exception of

 the ineffective assistance of counsel claim, petitioner’s claims could have been

 raised in his direct appeal2.

        8.     On January 25, 2019, this Court entered an Order requiring the

 government to respond to petitioner=s motion within 14 days or by February 8,

 2018. (R. 414: Order). Given the issues in the case and the government’s need for

 an order requiring trial counsel (who was also appellate counsel) to consult with

 the government’s attorney3, and the need for the government’s attorney as well as


        2
          A petitioner is procedurally barred from raising claims in a ' 2255 motion of even
 constitutional or jurisdictional magnitude to which no contemporaneous objection was made or
 which were not presented on direct appeal. United States v. Frady, 456 U.S. 152, 167-68 (1982);
 Nagi v. United States, 90 F.3d 130, 134 (6th Cir. 1996).
        3
         When a habeas petitioner claims that he received ineffective assistance of counsel, he
 puts communications between himself and his attorney directly in issue, and thus by implication
 waives the attorney-client privilege with respect to those communications. See Strickland v.
 Washington, 466 U.S. 668, 691 (1984)(A[I]nquiry into counsel=s conversations with the defendant
 may be critical to a proper assessment of counsel=s... litigation decisions.@); In Re Lott, 424 F.3d
 446, 453 (6th Cir. 2005)(AThe implied waiver in habeas proceedings [is] the result of petitioner=s
                                                  3
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19                    PageID.6102       Page 4 of 7



 petitioner’s trial/appellate counsel to retrieve their respective file from storage; the

 government’s attorney needs more time to respond to petitioner’s motion.

        9.    The input from petitioner’s trial/appellate counsel is necessary for the

 government to effectively respond to petitioner=s '2255 ineffective assistance of

 counsel claim as Rule 5(b) of the Rules Governing '2255 Proceedings requires the

 government to address the allegations in the ['2255] motion. It is also necessary

 for the government to address why several of petitioner’s claims should not be

 barred for failure to address them on direct appeal. The government cannot address

 those allegations without the input from trial/appellate counsel until after everyone

 has retrieved and reviewed their respective file.

        10.      In order for the government to properly and effectively respond to

 petitioner’s claims, and given the petitioner’s §2255 motion places

 communications with counsel in issue, the government will need the following

 information from the files of petitioner’s trial and appellate attorneys:

        (i) Information about any and all discussions, as well as copies of any and all



 assertion of his own counsel=s ineffectiveness.@); Bittaker v. Woodford, 331 F.3d 715, 716 (9th
 Cir. 2003)(en banc)(AIt has long been the rule in the federal courts that, where a habeas petitioner
 raises a claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all
 communications with his allegedly ineffective lawyer.@); Johnson v. Alabama, 256 F.3d 1156,
 1178 (11th Cir. 2001)(holding that by bringing an ineffective assistance claim, '2255 movant
 waives attorney-client privilege with respect to conversations that Abare on strategic choices
 made during representation.@).

                                                   4
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19          PageID.6103     Page 5 of 7



 correspondence, between petitioner and his trial/appellate attorney (Harold

 Gurewitz) about the strategy to be pursued on appeal, as well as any

 communications between petitioner and his trial/appellate counsel about the issues

 to be pursued at trial in relation to its impact on jury instruction requests, and

 discussions between trial counsel and petitioner about jury instructions.

 Furthermore, any and all discussions, as well as copies of any and all

 correspondence, between petitioner and his trial/appellate attorney (Harold

 Gurewitz) about the strategy and issues to be pursued on appeal. (See Frady at note

 2 supra).

       11.     The government is well aware that appellate counsel is not ineffective

 for failing to raise every non-frivolous argument. Jones v. Barnes, 463 U.S.

 745,751-52 (1983). AThe process of >winnowing out weaker arguments on appeal

 and focusing on= those more likely to prevail, far from being evidence of

 incompetence, is the hallmark of effective appellate advocacy.@ Smith v. Murray,

 477 U.S. 527, 536 (1986). To the extent appellate discussions and decisions about

 the issues to advance on appeal were discussed and agreed upon between appellate

 counsel and petitioner, the government needs that information to properly and

 effectively defeat petitioner=s claim for failing to raise any of them on direct appeal

 rather than in his '2255 petition.

       12.     Because the government=s attorney anticipates that petitioner, acting

 pro se, may possibly be afforded time to respond to the government=s instant
                                            5
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19          PageID.6104    Page 6 of 7



 motion, and the government=s response to petitioner =s '2255 petition is currently

 due on February 8, 2019, this will necessarily result in the government needing

 additional time within which to: (1) obtain an order from the court granting the

 government access to the requested materials, (2) obtain the materials from

 trial/appellate counsel, (3) discuss those issues with trial/appellate counsel, and (4)

 to research and prepare its response to petitioner =s '2255 petition. Therefore, the

 government will need an additional 45 days within which to respond to petitioner=s

 '2255 petition.

       WHEREFORE, the Government requests that the Court grant the

 government’s Motion for Copies of Certain Attorney-Client Communications and

 Correspondence, and order petitioner=s trial/appellate attorney to produce the

 materials requested herein. In addition, the government requests that the court

 grant the government’s pending motion for a forty-five day enlargement of time.



                                                Respectfully submitted,

                                                Matthew Schneider
                                                United States Attorney

                                                s/Terrence R. Haugabook (P44554)
                                                Assistant U.S. Attorney
                                                Email: Terrence.haugabook@usdoj.gov
                                                211 W. Fort Street, Ste. 2001
                                                Detroit, MI 48226
 Dated: February 5, 2019                        (313) 226-9157



                                            6
Case 2:13-cr-20564-SJM-MAR ECF No. 416 filed 02/05/19      PageID.6105   Page 7 of 7




                          CERTIFICATE OF SERVICE
       I hereby certify that on February 5, 2019, I mailed the foregoing document

 to the defendant at the following:

             Mohamed Faraj, Reg. No. 48851-039
             FCI McKean
             P.O. Box 8000
             Bradford, PA 16701

                                        s/Terrence R. Haugabook (P44554)
                                        Assistant U.S. Attorney
                                        E-mail:terrence.haugabook@usdoj.gov
 Dated: 2/5/19




                                         7
